Hocker, J.,
(concurring in the dissent of Justice Taylor). — In concurring in the opinion of Justice Taylor I feel constrained to add some views of my own with respect to the construction of our statute creating a cause of action for the death of a person by the wrongful act of another (sections 3i45 and 3146 General Statutes of 1906). It is admitted that such a cause of action did not exist at common law and is entirely the creation of the statute. The cause of action thus created is not a survival of a right of action which the decedent possessed, but as has been said of Lord Campbell's Act is a new one “new in its species, new in its quality, new in its principle, in every way new, and which can only be brought if there is any person answering the description” of those authorized by the act to sue. Perham v. Portland General Electric Company, 33 Oregon 451, 53 Pac. Rep. 14, 24, 40 L. R. A. 799, and cases cited.
*478' Our statute differs from, any other in several particulars. It is the only one I have seen in which the administrator’s or executor’s right to sue is placed after that of the widow, husband, minor child or children, or a person or persons dependent on the person killed. In some statutes the administrator is authorized to sue for the benefit of the estate, and in such cases he is usually permitted to recover the life value of the decedent, which is held by him for the benefit of all persons interested in the estate. In others, as in Lord Campbell’s Act the executor or administrator sues for the benefit of the wife, husband, parent and child, and no one else. In others the wife, husband, parent or child are authorized to sue, but no one else. In fact there are very few of the statutes of the various states that are exactly similar to each other, and none like ours. See the statutes collated in 2 Thompson on Negligence, pp. 1275, 1297 et seq.; Louisville & N. R. Co. v. Jones, 45 Fla. 407, 34 South. Rep. 246. Some of the statutes expressly give “exemplary damages,” some “punitive damages,” and in the absence of such expressions the damages are usually held to be compensatory. Our statute has one limitation which I have not found in any other statufe, vis: “And in every such action the jury sh'all give such damages as the party or parties entitled to sue may have sustained by reason of the death of the party killed.” And in this connection it must be noted that our statute does not expressly authorize the executor or administrator to sue for the benefit of the estate as is done by those of some states. It must also be noted that our statute does not authorize the executor or administrator to sue for the benefit of the heirs and distributees generally or creditors. Under our law as it stands, therefore, the heir or distributee at the time of decedent’s death has no claim against the executor or administrator except for property and *479.assets which the decedent owned at the time of his death. If the decedent died without property or assets the heirs or distributees have no claim against the executor or administrator, and he owes them nothing. But the claim of a creditor of the decedent is different. The creditor of a decedent had a right to demand his claim of the person killed at the moment of his death, and that right survives against the executor or administrator. The creditor may put his claim into .a judgment against the executor or administrator, though the decedent may not have had one cent of property or assets at the time of his death. It is the duty of the executor or administrator to pay this judgment or claim. He can only escape this duty by showing that he has no assets to administer. If he sues for the wrongful death of the decedent he may well say the decedent owed a debt or debts at the time of his death which are claims against me in my representative capacity, and which 'I shall be unable to pay unless I can recover damages under the statute. He may therefore well say I have in this way been damaged by the wrongful killing of the decedent, because the creditor whom I represented has been damaged to the extent of his debt. But he cannot say that he has been damaged on account of the heir or distributee, because as executor or administrator he owes neither of them anything unless lie has assets or property in his hands which the decedent owned at the time of his death. Therefore, in suing under the statute the executor or administrator cannot claim damages, because of the heir or distributee. For the same reasons the executor or administrator cannot claim to sue for the benefit of the state, by reason of its right of escheat, if there are no creditors, heirs or distributees; for the state can *480have no right to any property or assets except such as the decedent owned at the time of his death. In addition to the authorities cited by Justice Taylor to- the effect that statutes such as the one under consideration should be strictly construed, see the following: McDonald v. Pittsburg, C. C. and St. Louis R. Co. 144 Ind. 459, 55 Am. St. Rep. 185; Railroad v. Bean, 94 Tenn. 388.